DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1, 5, 7, 11, 14, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 24 March 2022) and “Eastwood Self-Etch Primer Black”. <<https://web.archive.org/web/ 20140713125659/ http://www.eastwood.com/eastwood-self-etch-primer-black.html>> (2014, last viewed 24 March 2022) (citing MSDS EASTWOOD EW-16109ZP Black Etch Primer RTS as evidence of ingredients), and Pelosi et al. (US 2004/0186217).
Regarding Claims 1 and 11, Folck et al. (US’994) teach a method comprising obtaining a raw steel golf shaft (steel, unplated shaft) (col. 2, lines 1-3) and applying a coating (primer) directly to exterior surfaces of the raw steel golf shaft using an applicator (e.g. sprayer or drum) (Abstract; col. 6, lines 21-25) followed by further coatings (Abstract; col. 8, lines 27-50). Additionally, US’994 suggests that a color of an underlying coating (basecoat) is black (col. 8, lines 40-45). US’994 fails to teach applying a colored coating directly to exterior surfaces. “Painting a putter shaft” teaches an analogous method of coating a steel golf shaft including a step of applying an etching primer to a steel shaft (BNich0622, posted June 17, 2013 and highergr0und, posted June 17, 2013), and “Eastwood Self-Etch Primer Black” teaches an etching primer which is colored (black) and can reasonably be considered a paint (see MSDS). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’994 by applying a colored coating directly to exterior surfaces of a raw steel golf shaft, because “Painting a putter shaft” suggests applying an etching primer to a steel shaft and “Eastwood Self-Etch 
“Painting a putter shaft” teaches various methods for painting a steel putter shaft, including using a self etching primer (highergr0und, 17 June 2013), spraying it with a latex spray paint (jdepyper, 17 June 2103). Additionally, highergr0und suggests self-etching primer from an auto parts store. The MSDS to Eastwood Self-Etch Primer Black provides evidence of its solvent component (e.g. toluene, acetone, n-butyl acetate, butanone). The combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” fails to teach both solvent and acid in a coating. Self-etch primer conventionally contains an acid (e.g. phosphoric acid). For example, Pelosi et al. (US‘217) is analogous art for coating steel substrates and is pertinent to inventor’s problem of coating a steel article; in “Painting a putter shaft,” note that highergr0und also suggests an automotive coating for painting a steel golf club.. US’127 teaches in coating metal (e.g. steel [0148]), it was typical for primers to include an adhesion promoter like phosphoric acid that etches the metal surface to improve adhesion of the primer to the metal substrate [0003]. In addition, US’217 teaches a paint composition including pigment [0118], solvent (Claim 5; [0026-0028]), and phosphoric acid [ 0117]; phosphoric acid is added in the amount of 0.1% to 6%, preferably in the range of from 0.5% to 4.0%, and more preferably 0.8-3 wt. % [0117]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the paint of the combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” by including solvent and acid within the range of at least 0.5% acid, because Pelosi et al. (US’217) suggest a paint for steel substrates including a solvent to dissolve polymer components of the paint and also phosphoric acid as an adhesion promoter within the recited range of concentration. Also, because “Painting a putter shaft” teaches using various paints to paint a steel golf shaft, including regular latex spray paint and automotive self-etching primer, it would have been obvious for a person to 
Regarding Claim 5, US’994 teaches pretreating a steel shaft to provide a roughened surface area before applying a primer (col. 2, lines 4-10). Although US’994 give a specific example of roughening a chrome-plated steel shaft (col. 2, lines 53-67), US’994 also suggests that the coating method is not limited to plated steel shafts, but may be applied to non-plated steel shafts, as well (col. 2, lines 1-3). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by pretreating a raw steel shaft before applying a colored coating, because US’994 suggests pretreating a steel shaft by roughening it before applying a colored coating (primer) and suggests that the process is suitable both for plated steel shafts and for raw steel shafts (i.e. non-plated steel shafts).
Regarding Claim 7, the pretreating includes etching (sandblasting, bead blasting, buffing, sanding, etc.) (col. 4, lines 42-50; col. 5, lines 29-38).
Regarding Claim 11, the MSDS to Eastwood Self-Etch Primer Black provides evidence of its solvent component (e.g. toluene, acetone, n-butyl acetate, butanone).
Regarding Claims 14 and 21, because as presented in the rejection of Claim 1 above, the combination of US’994 in view of “Painting a putter shaft” in view of “Eastwood Self-Etch Primer Black” and US’217 suggests a method for coating a raw steel tubular member (raw steel golf shaft), including applying a colored coating (colored primer, also considered a paint since it is pigmented and cures) directly to exterior surfaces of the raw steel tubular member, it would have been obvious for the process to result in a golf club shaft comprising a steel tubular member (which would be a raw steel tubular member but for the colored coating applied directly to its exterior surfaces) and a colored coating applied directly to its exterior surfaces.
e.g. non-plated steel shaft) by roughening it (col. 4, lines 42-50; col. 5, lines 29-38).
Regarding Claim 20, the pretreatment includes at least etching (sandblasting, bead blasting, buffing, sanding, etc.) (col. 4, lines 42-50; col. 5, lines 29-38).
Claims 1, 4-5, 7, 9, 14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 1 December 2021) and “Tech Note 3.7.1 Etch Primers”. <<https://www.duluxprotectivecoatings.com.au/ media/1558/371_etch_primers.pdf >> (2014, last viewed 2 December 2021).
Regarding Claim 1, Folck et al. (US’994) teach a method comprising obtaining a raw steel golf shaft (steel, unplated shaft) (col. 2, lines 1-3) and applying a coating (primer) directly to exterior surfaces of the raw steel golf shaft using an applicator (e.g. sprayer or drum) (Abstract; col. 6, lines 21-25) followed by further coatings (Abstract; col. 8, lines 27-50). Additionally, US’994 suggests that a color of an underlying coating (basecoat) is black (col. 8, lines 40-45). US’994 fails to teach applying a colored coating directly to exterior surfaces. “Painting a putter shaft” teaches an analogous method of coating a steel golf shaft including a step of applying an etching primer to a steel shaft (BNich0622, posted June 17, 2013 and highergr0und, posted June 17, 2013), and “Tech Note 3.7.1 Etch Primers” teaches an etch primer which is colored (zinc phosphate pigment) and can also reasonably be considered a paint, since it is pigmented and cures. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’994 by applying a colored coating directly to exterior surfaces of a raw steel golf shaft, because “Painting a putter shaft” suggests applying an etching primer to a steel shaft and “Tech Note 3.7.1 Etch Primers” suggests a colored etch primer coating suitable to increase adhesion of subsequent overcoats to metallic surfaces, including steel.
e.g. phosphoric acid). However, it fails to teach a concentration. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by using the recited concentration of acid through routine optimization to obtain an adequate rate or extent of etching. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 4, “Tech Note 3.7.1 Etch Primers” teaches curing the colored paint (pigmented etch primer). It would have been obvious to cure the colored coating, because “Tech Note 3.7.1 Etch Primers” suggests an etch primer which cures.
Regarding Claim 5, US’994 teaches pretreating a steel shaft to provide a roughened surface area before applying a primer (col. 2, lines 4-10). Although US’994 give a specific example of roughening a chrome-plated steel shaft (col. 2, lines 53-67), US’994 also suggests that the coating method is not limited to plated steel shafts, but may be applied to non-plated steel shafts, as well (col. 2, lines 1-3). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by pretreating a raw steel shaft before applying a colored coating, because US’994 suggests pretreating a steel shaft by roughening it before applying a colored coating (primer) and suggests that the process is suitable both for plated steel shafts and for raw steel shafts (i.e. non-plated steel shafts).
Regarding Claim 7, US’994 the pretreating includes etching (sandblasting, bead blasting, buffing, sanding, etc.) (col. 4, lines 42-50; col. 5, lines 29-38). “Tech Note 3.7.1 Etch Primers” also suggests etching (“abrading”).
Regarding Claim 9, “Tech Note 3.7.1 Etch Primers” suggests pretreating by degreasing before applying the colored coating.

	Regarding Claim 19, US’994 suggests pretreating the steel (e.g. non-plated steel shaft) by roughening it (col. 4, lines 42-50; col. 5, lines 29-38).
Regarding Claim 20, the pretreatment includes at least etching (sandblasting, bead blasting, buffing, sanding, etc.) (col. 4, lines 42-50; col. 5, lines 29-38). “Tech Note 3.7.1 Etch Primers” also suggests degreasing.
Claims 6, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 1 December 2021) and “Eastwood Self-Etch Primer Black”. <<https://web.archive.org/web/ 20140713125659/ http://www.eastwood.com/eastwood-self-etch-primer-black.html>> (2014, last viewed 1 December 2021) (MSDS EASTWOOD EW-16109ZP Black Etch Primer RTS provided as evidence of ingredients), and Pelosi et al. (US 2004/0186217) as applied to Claims 5 and 19 above, and further in view of Miura et al. (US 2010/0267464).
Regarding Claims 6, 9, and 20, the combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” fails to teach rust-proofing other than plating. Miura et al. (US’464) teach derusting, degreasing, and rust-proofing prior to coating [0014, 0017-18]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process and .
Claims 6, 8-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 1 December 2021) and “Eastwood Self-Etch Primer Black”. <<https://web.archive.org/web/ 20140713125659/ http://www.eastwood.com/eastwood-self-etch-primer-black.html>> (2014, last viewed 1 December 2021) (MSDS EASTWOOD EW-16109ZP Black Etch Primer RTS provided as evidence of ingredients), and Pelosi et al. (US 2004/0186217) as applied to Claims 5 and 19 above, and further in view of Siegl et al. (US 4,830,680).
Regarding Claims 6, 8-9, and 20, the combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” fails to teach rustproofing other than by plating, rinsing, or degreasing. Siegl et al. (US’680) teach a process for treating metallic substrates prior to painting, including rustproofing (col. 3, 17-20), degreasing a steel substrate by rinsing with toluene and with acetone to remove shipping oils (col. 6, lines 57-60) , rust-proofing (col. 3, lines 17-24), and also pretreating a steel substrate for painting, including spray painting a primer, by cleaning, applying a chelating solution, and rinsing to clean and increase adhesion before spray painting a primer  (Abstract; col. 7, lines 18-22). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process and resulting golf club shaft of the combination of US’994 in view of “Painting a putter shaft” and “Eastwood Self-Etch Primer Black” by rustproofing, degreasing, and rinsing the shaft before coating, because US’680 suggests these steps to prepare a shaft so that it is clean, resists corrosion, and improves adhesion to paint.
Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folck et al. (US 8,128,994) in view of BNich0622 et al. “Painting a putter shaft”. GOLFWRX. << https://forums.golfwrx.com/topic/923128-painting-a-putter-shaft/>> (2013, last viewed 1 December 2021) and “Tech Note 3.7.1 Etch Primers”. <<https://www.duluxprotectivecoatings.com.au/ media/1558/371_etch_primers.pdf >> (2014, last viewed 2 December 2021) as applied to Claims 1 and 14 above, and further in view of Pelosi et al. (US 2004/0186217).
Regarding Claims 11 and 21, “Painting a putter shaft” teaches various methods for painting a steel putter shaft, including using a self etching primer (highergr0und, 17 June 2013), spraying it with a latex spray paint (jdepyper, 17 June 2103). Additionally, highergr0und suggests self-etching primer from an auto parts store. “Tech Note 3.7.1 Etch Primers” teaches that the active ingredient in the colored paint (“etch primer”) is acid (e.g. phosphoric acid). The combination of US’994 in view of “Painting a putter shaft” and “Tech Note 3.7.1 Etch Primers” fails to teach both solvent and acid in a coating. Self-etch primer conventionally contains an acid (e.g. phosphoric acid). For example, Pelosi et al. (US‘217) is analogous art for coating steel substrates and is pertinent to inventor’s problem of coating a steel article; in “Painting a putter shaft,” note that highergr0und also suggests an automotive coating for painting a steel golf club. US’127 teaches that in coating metal (e.g. steel [0148]), it was typical for primers to include an adhesion promoter like phosphoric acid that etches the metal surface to improve adhesion of the primer to the metal substrate [0003]. In addition, US’217 teaches a paint composition including pigment [0118], solvent (Claim 5; [0026-0028]), and phosphoric acid [ 0117]; phosphoric acid is added in the amount of 0.1% to 6%, preferably in the range of from 0.5% to 4.0%, and more preferably 0.8-3 wt. % [0117]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the paint of the combination of US’994 in view of “Painting a putter shaft” and “Tech Note 3.7.1 Etch Primers” by including solvent and acid within the range of at least 0.5% acid, because Pelosi et al. (US’217) suggest a paint for steel substrates including a solvent to dissolve polymer .
Response to Arguments
No claim is allowed.
Applicant’s claim amendment, filed 16 February 2022, with respect to the rejections of Claims 1-20 under 35 USC 112; Claims 1-5, 7, 14-16, and 18-20 under 35 USC 102(a)(1) as anticipated by Hodgson (US 2016/0059095); Claims 6,9, and 20 under 35 USC 103 over Hodgson (US 2016/0059095) in view of Miura et al. (US 2010/0267464); and Claims 6, 8-9, and 20 under 35 USC 103 over Hodgson (US 2016/0059095) in view of Makino et al. (US 2006/0134327) have been fully considered and are persuasive.  The rejections of Claims 1-20 under 35 USC 112; Claims 1-5, 7, 14-16, and 18-20 under 35 USC 102(a)(1) as anticipated by Hodgson (US 2016/0059095); Claims 6,9, and 20 under 35 USC 103 over Hodgson (US 2016/0059095) in view of Miura et al. (US 2010/0267464); and Claims 6, 8-9, and 20 under 35 USC 103 over Hodgson (US 2016/0059095) in view of Makino et al. (US 2006/0134327) have been withdrawn. 
Applicant's arguments filed 16 February 2022 with respect to the rejections of Claims 1, 4-9, 11, 14, and 19-21 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Hodgson does not teach the recited concentration of acid (Remarks, p. 7), Applicant has not addressed the rejections which do not cite Hodgson. Nevertheless, Pelosi et al. (US 2004/0186217) is now cited to show the obviousness of painting a steel golf club with a paint for painting steel substrates, the paint including both an acid in the recited amount as an adhesion promoter and a solvent as a dispersant.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712